DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asada (JP 2010023047).in view of Arai (US 2015/0138675).

    PNG
    media_image1.png
    573
    630
    media_image1.png
    Greyscale

Regarding claim 1, Asada teaches a workpiece comprising a first plate (first plate; see the annotation of fig.5) made of stainless steel (see lines 283-305 of the translation, Asada discloses an example of the first and second plates are stainless steel plates) and a second plate (second plate; see the annotation of fig.5) made of stainless steel (see lines 283-305 of the translation, Asada discloses an example of the first and second plates are stainless steel plates), the first plate having a first thickness, the second plate having a second thickness (See figs, each of the first plate and the second plate have a thickness), and the first plate and the second plate overlapping one another in a thickness direction (See fig.5, first plate and the second plate overlapping one another in a thickness direction) and being fixed together by a weld (nuggets 6 and 7), the weld comprising:
(nugget 6) formed in the first plate (first plate);
a back-side nugget portion (nugget 7) formed in the second plate (second plate), the back-side nugget portion (nugget 7) being integral with the front-side nugget portion (nugget 6) (see fig.5d, nugget 6 is integral with nugget7), and a diameter of which is smaller than a diameter of the front-side nugget portion (see fig.5d, the diameter of nugget 7 is smaller than nugget6), and the back-side nugget portion (nugget 7) being shaped such that the diameter thereof is gradually reduced from a boundary portion between the first plate and the second plate toward a rear face of the second plate (see fig.5d, the portion of nugget 7 in second plate is reduced from the boundary portion of the nugget 6 and nugget 7 between the first plate and the second plate toward the bottom face of the second plate), and wherein in a thicknesswise cross section of the second plate, a tilt angle of a peripheral surface of the back-side nugget portion with respect to the rear face increases as a thicknesswise position of the peripheral surface of the back-side nugget portion approaches the rear face from the boundary portion (See fig,.5d, the tilt angle between the bottom face of second plate and boundary portion of the nugget 6 and nugget 7 is increased in cross-section view, such as the tilt angle on point a is larger than the tilt angle on point b); and
an annular flat surface portion formed between a peripheral surface of the front-side nugget portion (nugget 6) and the peripheral surface of the back-side nugget portion (nugget 7), and extending along the boundary portion (see figs.5, an annular flat surface portion formed between a peripheral surface of nugget 6 and peripheral surface of nugget 7)
Asada does not explicitly teach the second plate having a second thickness greater than the first thickness of the first plate.
However, Arai teaches a workpiece comprising a first plate (flexure 50) and a second plate (load beam 41) welded together, wherenin a thickness of the second plate (load beam 41) greater than the thickness of the first plate (flexure 50) (See fig,5 and paras.[0042] and [0044] “The first portion 50 a of the flexure 50 is secured to the load beam 41 by fixation means such as laser welding.” “A thickness of the metal base 51 is smaller than a thickness of the load beam 41. A thickness of the load beam 41 is, for example, 30 to 62 μm, and a thickness of the metal base 51 is, for example, 18 μm (12 to 25 μm).”)

    PNG
    media_image2.png
    611
    181
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    619
    311
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    180
    367
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify thickness of the plates of the workpiece of Asada with the thickness of the second plate is greater than the thickness of the first plate as taught by Arai, in order to provide a desired workpiece with different thickness of first and second plates, such as flexure of a disk drive suspension and load beam, since weld two plates with different thicknesses are conventional.

Regarding claim 3, Asada does not explicitly teach the first plate is a flexure of a disk drive suspension having a thickness of 100 μm or less, the second plate is a load beam having a thickness of 200 μm or less, and the flexure and the load beam are fixed to each other by the weld.
However, Arai teaches a first plate (flexure 50, including a first portion 50a and metal base 51) comprises a flexure of a disk drive suspension (Suspension 20), and the first thickness of the first plate is 100 μm or less (see fig.5 and para.[0044] “a thickness of the metal base 51 is, for example, 18 μm (12 to 25 μm)” Hence, flexure 50 is less than 100 μm as shown on fig.5), the second plate (load beam 41) comprises a load beam, and the second thickness of the second plate is 200 μm or less (see fig.5 and para.[0044] “A thickness of the load beam 41 is, for example, 30 to 62 μm), and the flexure (flexure 50) and the load beam (load beam 41) are fixed to each other by the weld (See para.[0042], “The first portion 50 a of the flexure 50 is secured to the load beam 41 by fixation means such as laser welding.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify thickness of the plates of the workpiece of Asada with the thickness of the first plate is less than the thickness of the second plate as taught by Arai, in order to provide a desired workpiece with different thickness of first and second plates, such as flexure of a disk drive suspension and load beam, since weld two plates with different thicknesses are conventional.

Response to Arguments
Applicant's arguments filed on 02/19/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument about reference Asada does not discloses or suggest the thickness of the second plate is greater than the thickness of the first plate, Examiner respectfully point out in both of the non-final office action and the final office action, Examiner clear states Asada does not explicitly teach the second plate having a second thickness greater than the first thickness of the first plate. However, Arai teaches a workpiece comprising a first plate (flexure 50) and a second plate (load beam 41) welded together, wherenin a thickness of the second plate (load beam 41) greater than the thickness of the first plate (flexure 50) (See fig,5 and paras.[0042] and [0044] “The first portion 50 a of the flexure 50 is secured to the load beam 41 by fixation means such as laser welding.” “A thickness of the metal base 51 is smaller than a thickness of the load beam 41. A thickness of the load beam 41 is, for example, 30 to 62 μm, and a thickness of the metal base 51 is, for example, 18 μm (12 to 25 μm).”) It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify thickness of the plates of the workpiece of Asada with the thickness of the second plate is greater than the thickness of the first plate as taught by Arai, in order to provide a desired workpiece with different thickness of first and second plates, such as flexure of a disk drive suspension and load beam, since weld two plates with different thicknesses are conventional.
With respect to the applicant’s argument about reference Asada does not disclose or suggest in the thicknesswise cross section of the second plate, a tilt angle of a peripheral surface of the back-side nugget portion with respect to the rear face increase as a thicknesswise position of the peripheral surface of the back-side nugget portion approaches the rear face form the boundary potion, Examiner respectfully point out as shown in figure 5 of Asada, the tilt angle between the bottom face of second plate and boundary portion of the nugget 6 and nugget 7 is increased in cross-section view, such as the tilt angle on point a is larger than the tilt angle on point b, see the annotation of fig.5d, the tilt angle 1 is smaller than the tilt angle 2.

    PNG
    media_image5.png
    432
    668
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    573
    630
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRIS Q LIU/           Examiner, Art Unit 3761  

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726